                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE


IN RE: RMH Franchise Holdings, Inc., et al. :
                                            :
                        Debtors.            :
__________________________________ :
                                            :
DINE BRANDS GLOBAL, INC.,                   :
APPLEBEE’S RESTAURANTS LLC,                 :
and APPLEBEE’S FRANCHISOR LLC,              :
                                            :
                        Appellants,         :
                                            :
      v.                                    :   C. A. No. 18-1557-MN
                                            :
RMH FRANCHISE HOLDINGS, INC.,               :
NULNK, INC ., RMH ILLINOIS, LLC,            :
RMH FRANCHISE CORP., and                    :
CONTEX RESTAURANTS, INC.,                   :
                                            :
                        Appellees.          :


                                  RECOMMENDATION

               At Wilmington this 29th day of October, 2018.

               WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included information

from counsel through a joint letter1, to determine the appropriateness of mediation in

this matter;

               WHEREAS, as a result of the above screening process, mediation at this


       1
        Consistent with the Procedures to Govern Mediation for Appeals from the
United States Bankruptcy Court dated September 11, 2012, the parties’ joint letter was
not docketed.
stage would not be a productive exercise, a worthwhile use of judicial resources nor

warrant the expense of the process.

      In their joint response regarding mediation, the parties attached a proposed

briefing schedule.

             THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. Since

this Recommendation is consistent with the parties’ request, objections to this

Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B), FED. R. CIV. P. 72(a) and D.

DEL. LR 72.1 are not anticipated.

             IT IS ORDERED that counsel shall file the stipulation and proposed order

setting briefing schedule for review by Judge Maryellen Noreika, the District Court

Judge assigned to this matter.

             Local counsel are obligated to inform out-of-state counsel of this Order.


                                         /s/ Mary Pat Thynge
                                         Chief U.S. Magistrate Judge Mary Pat Thynge




                                            2
